UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1785



AZHIEH DONALD NGALLA,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-095-035)


Submitted:   January 13, 2006             Decided:   February 7, 2006


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Edwin K. Fogam, Silver Spring, Maryland, for Petitioner. Jonathan
S. Gasser, United States Attorney, Frances C. Trapp, Assistant
United States Attorney, Columbia, South Carolina, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Azhieh Donald Ngalla, a native and citizen of Cameroon,

petitions for review of the Board of Immigration Appeals’ (“Board”)

order adopting and affirming the immigration judge’s decision to

deny his applications for asylum and withholding from removal.*         We

deny the petition for review.

            The INA authorizes the Attorney General to confer asylum

on any refugee.    8 U.S.C. § 1158(a) (2000).      It defines a refugee

as a person unwilling or unable to return to his native country

“because of persecution or a well-founded fear of persecution on

account of race, religion, nationality, membership in a particular

social group, or political opinion.”         8 U.S.C. § 1101(a)(42)(A)

(2000).

            An   applicant   has   the   burden   of   demonstrating   his

eligibility for asylum.      8 C.F.R. § 1208.13(a) (2005); Gonahasa v.

INS, 181 F.3d 538, 541 (4th Cir. 1999).           Credibility findings,

relevant to the subjective component, are reviewed for substantial

evidence.   A trier of fact who rejects an applicant’s testimony on

credibility grounds must offer specific, cogent reasons for doing

so.   Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989).         We accord

broad, though not unlimited, deference to credibility findings




      *
      Ngalla does not challenge the denial of relief under the
Convention Against Torture.

                                   - 2 -
supported by substantial evidence.          Camara v. Ashcroft, 378 F.3d

361, 367 (4th Cir. 2004).

           To establish eligibility for withholding of removal, an

alien must show a clear probability that, if he was removed to his

native country, his “life or freedom would be threatened” on a

protected ground. 8 U.S.C. § 1231(b)(3)(A) (2000); see Camara, 378

F.3d at 370 (4th Cir. 2004).       A “clear probability” means it is

more likely than not the alien would be subject to persecution.

INS v. Stevic, 467 U.S. 407, 429-30 (1984).           “The burden of proof

is on the applicant for withholding of removal . . . to establish

that his or her life or freedom would be threatened in the proposed

country of removal” on account of a protected ground.               8 C.F.R.

§ 1208.16(b) (2005).     A showing of past threat to life or freedom

on such a ground creates a rebuttable presumption that the threat

would recur upon removal. 8 C.F.R. § 1208.16(b)(1)(I); Camara, 378

F.3d at 370.      Withholding of removal is mandatory if the alien

meets the standard of proof.      Stevic, 467 U.S. at 429-30.

           A    determination   regarding    eligibility     for   asylum   or

withholding of removal is conclusive if supported by substantial

evidence   on    the   record   considered     as     a   whole.     INS    v.

Elias-Zacarias, 502 U.S. 478, 481 (1992).           Administrative findings

of fact are conclusive unless any reasonable adjudicator would be

compelled to decide to the contrary.           8 U.S.C. § 1252(b)(4)(B)

(2000). We will reverse the Board “only if ‘the evidence presented


                                  - 3 -
was so compelling that no reasonable factfinder could fail to find

the requisite fear of persecution.’”          Rusu v. INS, 296 F.3d 316,

325 n.14 (4th Cir. 2002) (quoting Huaman-Cornelio v. Board of

Immigration Appeals, 979 F.2d 995, 999 (4th Cir. 1992)(internal

quotation   marks   omitted)).     We    find   the   immigration   judge’s

negative credibility finding was supported by substantial evidence.

We further find the evidence was not so compelling as to warrant

reversal.

            Accordingly,   we   deny    the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           PETITION DENIED




                                  - 4 -